Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued:
“Eagleson does not describe or suggested transmitting an acknowledgment of the beacon, as required by claims 1, 6, 11, and 16” (Remarks 3/4/2022, page 2, end of middle paragraph).
“Applicant respectfully disagrees with the assertion that the control system 14 receives an acknowledgment signal from the reader 13 and, in turn, communicates the acknowledgment signal to the signpost 11” (Remarks 3/4/2022, page 3, last paragraph, 1st 3 lines).

Response: Examiner respectfully disagrees. In the Abstract, Eagleson discloses “A control system (14, 500) is responsive to the reader, and can cause the signpost to vary the signpost signal in a manner which varies at least one operational characteristic of the tag, such as a transmission rate, a transmission power, ….”. 
Clearly, this means that the control system is obtaining feedback from the reader and then sending a signal to the signpost to vary the tag parameters. So, there is feedback 

Argument: Applicant argued:
“There is no indication that the reader sends any type of signal with signpost code 42, 93 to the signpost” (Remarks 3/4/2022, page 4, last 2 lines).

Response: Examiner respectfully disagrees. Eagleson clearly states “The basic function of the reader 13 is to receive beacon signals 72 from various beacon tags (such as the tag 12), verify that each received beacon signal is valid, perform error detection and correction where needed, extract information such as one or more of the fields shown at 87-88, 91-93 and 96 in FIG. 3, and then pass this extracted information on to the control system 14“  (column 12, lines 54 – 60).
The control system 14 the uses this information to “ …cause the signpost “to vary the signpost signal in a manner which varies at least one operational characteristic of the tag..” , as stated in argument a) above.
Hence from the above responses, it is clear that there is a feedback signal from the reader to the control system to the signpost, corresponding to Applicant’s acknowledgement signal.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2022 was filed after the mailing date of the Final Office Action on 1/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

/ADOLF DSOUZA/Primary Examiner, Art Unit 2632